Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This application is in condition for allowance except for the following formal matters: 
 	For claim 22, “a second radio access technology network” in line 3 should be “a second radio access technology”.  
	For claim 29, “the first network and the second” in line 12 should be “the first network and the second network”; “the first comprises master cell groups” in line 17 should be “the first network comprises master cell groups”.  
	For claim 32, “a second radio access technology network” in line 6 should be “a second radio access technology”.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method comprising, at a user equipment operating in connection with a first radio access technology network and a second radio access technology network, determining that communication using the second radio access technology is to be suspended and in response to the determining, suspending communication using the second radio access technology and storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network. Prior arts were found for the independent claims as follows:
Youn Hyoung Heo et al. (US 2015/0117183 A1)
Qualcomm (Qualcomm Incorporated :"RRC INACTIVE with MR DC", 3GPP TSG-RAN WG83 Meeting #97, R3- 172739, Agenda Item: 10.6, August 21-25, 2017, 6 pages. Cited in IDS filed on 03/17/2020)
 	Heo discloses techniques to handle a radio link failure in dual connectivity settings.
Qualcomm discloses RRC state transition in a network having MCG and SCG. 
	Applicant uniquely claimed the below distinct features in independent claims 22, 29 and 32 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 22:

determining that communication using a between the user equipment and the second network using the second radio access technology is to be suspended; 
in response to the determining, suspending communication between the user equipment and the second network using the second radio access technology and storing a configuration relating to the second radio access technology, 
wherein communication between the user equipment and the second network using the second radio access technology can be reactivated via at least one of the first network and the second network using the stored configuration relating to the second radio access technology,
wherein the user equipment is operating using dual connectivity, 
wherein the user equipment continues communication with the first network using the first radio access technology, and 
wherein the first network comprises master cell groups and the second network comprises secondary cell groups.
 	Claim 29:
 	A method comprising, at a node of a first network using a first radio access technology or a second network using a second radio access technology: 
determining that communication using the second radio access technology at a user equipment operating in connection with the first network and the second network is to be suspended; and 
in response to the determining, providing an indication to the user equipment to suspend communication between the user equipment and the second network using the second radio access technology and storing a configuration relating to the second radio access technology, 

wherein the user equipment is operating using dual connectivity, 
wherein the user equipment continues communication with the first network using the first radio access technology, and 
wherein the first comprises master cell groups and the second access technology network comprises secondary cell groups.
	Claim 32:
 	An apparatus comprising: 
at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
at a user equipment operating in connection with a first network using a first radio access technology and a second network using a second radio access technology network, determine that communication between the user equipment and the second network using the second radio access technology is to be suspended; 
in response to the determining, suspend communication between the user equipment and the second network using the second radio access technology and store a configuration relating to the second radio access technology, 
wherein communication between the user equipment and the second network using the second radio access technology can be reactivated via at least one of the first network and the second network using the stored configuration relating to the second radio access technology, wherein the user equipment is configured to operate using dual connectivity, 
wherein the user equipment continues communication with the first network using the first radio access technology, and 


These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WILL W LIN/Primary Examiner, Art Unit 2412